DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application is a 35 USC 371 National Stage filing of international application PCT/EP2019/071408, filed August 9, 2019, which claims priority under 35 USC 119(a)-(d) from European Application EP 18188409.9, filed August 10, 2018.

Information Disclosure Statement
The information disclosure statement (IDS) dated February 4, 2022 was in compliance with the provisions of 37 CFR 1.97 and 1.98.  Accordingly, the IDS document was considered and a signed copy of the 1449 form is attached.

Status of the Claims
Currently, claims 56-75 are pending in the instant application according to the preliminary claim amendment dated October 8, 2020, and under consideration herein.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 56-75 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of copending Application No. 17/581,740 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending claims anticipate the instant claims wherein the compound is Formula (VI): 
    PNG
    media_image1.png
    118
    166
    media_image1.png
    Greyscale
(copending claim 1), which reads on instant Formula (I) where ring A is phenyl and ring 
    PNG
    media_image2.png
    51
    47
    media_image2.png
    Greyscale
is pyridyl.  Further, specific anticipatory compounds are recited by name in copending claim 13, where each compound recited in the list anticipates the instantly claimed formula, as well as instant claim 73, which contains each of the anticipatory compounds.  Further, the claimed pharmaceutical composition is taught in copending claims 19-24 and the claimed method for treating hyperinsulinemia (instant claim 75) is taught in copending claims 25-30.  This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.  Finally, although the rejection is provisional in nature, the copending claims have the same effective filing date as the instant  claims. MPEP 804(B)(1)(b)(ii) provides that if both applications have the same earliest effective filing date, the provisional NSDP rejection should be made in each application and maintained until the rejection is overcome either by a showing that the claims are patentably distinct or filing of a terminal disclaimer. 


Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alicia L. Otton whose telephone number is (571)270-7683.  The examiner can normally be reached on Monday - Thursday, 8:00-6:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Fereydoun Sajjadi can be reached on 571-272-3311.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALICIA L OTTON/Primary Examiner, Art Unit 1699